                 Case 17-11387-btb         Doc 59      Entered 08/11/20 21:41:25          Page 1 of 3




 1   RICK A. YARNALL
     CHAPTER 13 BANKRUPTCY TRUSTEE
 2   701 Bridger Ave
     Suite 820
 3   Las Vegas, NV 89101
     (702) 853-4500
 4
                                    UNITED STATES BANKRUPTCY COURT
 5                                         DISTRICT OF NEVADA

 6   IN RE:                                                           CHAPTER 13
     CHARLES R. MCNEIL
 7                                                                    CASE NO: BKS-17-11387-BTB
     LINDA N. MCNEIL

 8
                                                                      TRUSTEE'S DIRECTIVE
                                   Debtors
 9

10
          This is an important directive from the Trustee requiring your immediate attention. It must be read
11
     CAREFULLY, UNDERSTOOD AND COMPLIED WITH. If you DO NOT UNDERSTAND your
12
     obligations hereunder, discuss this matter with your attorney. Please be advised that a copy of this directive will
13
     be sent to your attorney. You are required to provide to the Trustee the following:
14
     Debtor(s) are to immediately provide the Chapter 13 Trustee with complete copies of your 2019
15
     IRS tax returns and refunds. If you filed for an extension, please provide proof of the extension
16
     from the IRS. Failure to timely provide the documents and refunds will result in the filing of a
17
     Motion to dismiss your case.
18
         To date, the Trustee has not received the requested data. It is necessary that you comply with the Trustee's
19
     request 21 days from the file stamped date of this directive. YOUR ACTION WITHIN THE TIME STATED
20
     IS IMPERATIVE.
21
         The Bankruptcy Code (11 U.S.C. 521) (3) requires that you cooperate with the Trustee. If you fail to
22
     comply with this directive or if you provide incomplete or inaccurate information, the Trustee will be required to
23
     petition the Court to have your case dismissed.
               Case 17-11387-btb    Doc 59   Entered 08/11/20 21:41:25     Page 2 of 3




 1   ALL CORRESPONDENCE MUST BE MAILED TO:                   701 Bridger Ave
                                                             Suite 820
 2                                                           Las Vegas, NV 89101

 3   ALL PAYMENTS MUST BE MAILED TO:              RICK A YARNALL, TRUSTEE
                                                  P.O. Box 1482
 4                                                Memphis, TN 38101-1482

 5          PAYMENTS MAY ALSO BE SENT THROUGH OUR ONLINE PAYMENT SYSTEM :

 6                                   www.lasvegas13.com/epay.php

 7
                                                     /s/ Rick A. Yarnall
 8   Dated: 8/11/2020                                Rick A. Yarnall
     cc: Peters & Associates, Llp                    Chapter 13 Trustee
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23
                Case 17-11387-btb         Doc 59     Entered 08/11/20 21:41:25         Page 3 of 3




 1                                         CERTIFICATE OF SERVICE

 2   I hereby certify that I am an employee of RICK A. YARNALL, Chapter 13 Bankruptcy Trustee; that I am over

 3   the age of 18 years; and that on the 11th day of August, 2020, I provided a copy of the Trustee's Directive and

 4   Certificate of Service to each of the following by:

 5

 6
     [ x ] a. ECF System:
 7
             XENOPHON PETERS jennifer@pandalawfirm.com, yvonne@pandalawfirm.com;
 8           elizabeth@pandalawfirm.com; gabriel@pandalawfirm.com; shelley@pandalawfirm.com;
             deflyerer95238@notify.bestcase.com
 9           •RICK A. YARNALL ecfmail@LasVegas13.com, ecfimport@lasvegas13.com
     [ x ] b. United States mail, postage fully prepaid:
10
             CHARLES R. MCNEIL & LINDA N. MCNEIL
11           P.O. BOX 90642
             HENDERSON, NV 89009
12
     [ ] c. Personal Service:
13   [ ] d. By direct mail (as opposed to through the ECF System):
     [ ] e. By fax transmission:
14
                                                                  /s/ Leah Engel
15                                                                Leah Engel, an Employee of
                                                                  RICK A. YARNALL
16                                                                Chapter 13 Bankruptcy Trustee

17

18

19

20

21

22

23
